Crocker, J. delivered the opinion of the Court—Cope, C. J. and Norton, J. concurring specially.
This is an appeal from a judgment for taxes, rendered by the County Court of Alameda County. The action was commenced before a Justice of the Peace, to recover the sum of sixty doEars, 'State and county taxes upon a tract of one hundred and sixty , acres of land, occupied by the defendant as a settler upon the pubhe , domain of the United States. Judgment was rendered against the defendant by the Justice of the Peace, from which he appealed to the County Court, where it was affirmed, and he now appeals to this Court, alleging that the property, being a part of the public domain of the United States, is not Hable to be taxed by the State of CaEfomia.
An agreed statement of the facts was filed in the case, by which it was agreed, among other things, substantially, that the land was a portion of the public land of the Hational Government; that the defendant had for a long time been in the actual occupation of it, residing upon, using, and cultivating the same for agricultural pur*79poses, without claim of title, except such as arises from possession and occupation; that the taxes levied upon the improvements upon the land and defendant’s personal property had been paid, and that the taxes sued for were levied upon the land and not the improvements.
A copy of the assessment appears in the transcript which shows that the property was described as follows: “A tract of land bounded on the north by the lands of D. D. Herrion, on the east by the lands of William Morrison, on the south by lands of Overacker, on the west by the land of Tysonone hundred and sixty acres, valued at $2,000.
The appellant claims that the assessment is void: 1st. As being exempt from taxation by the revenue law. 2d. As being exempt by the compact between this State and the United States, upon which California was admitted into the Union; that the judgment rendered by the Court below is, therefore, erroneous, and should be reversed.
1. Is the property exempt from taxation under the revenue laws of this State ? Sec. 4 of the Revenue Law of 1861 provides, among other things, that “ all property, of every kind and nature whatsoever, within this State, shall be subject to taxation, except: First—all lands and lots of ground, with buildings, improvements, and structures thereon belonging to the State, or to any municipal corporation, or to any county of the State, and all lands belonging to the United States, or to this State; and all buildings and improvements belonging to the United States, or to this State.”
Sec. 5 of the same act provides that: “ The term ‘ real estate,’ whenever used in this act, shall be deemed and taken to mean and include, and it is hereby declared to mean and include, the ownership of or claim to, or possession of or right of possession to, any land within the' State ; and the claim by, or possession of any person, firm, corporation, association, or company, to any land, shall be listed under the head of real estate.”
The assessment in this case is of the land itself, and not of the possession or right of possession of the defendant, and being admitted to be “ land belonging to the United States,” it is clearly exempt from taxation by the revenue act.
*802. Is it exempt from taxation under the Act of Congress admitting the State of California into the Union ?
Sec. 3 of that act, among other things provides, “ that the said State of California is admitted into the Union upon the express condition that the people of said State, through their Legislature or otherwise, shall never interfere with the primary disposal of the public lands within its limits, and shall pass no law or do no act whereby the title of the United States to, and right to dispose of the same, shall he impaired or questioned; and that they shall never lay 'any tax or assessment of any description whatever upon the public domain of the United Stales,” etc.
The evident object of this provision is to encourage the settlement of the public lands, and thus secure their speedy sale. The act is plain and explicit in its terms, and leaves no room to doubt the intention of Congress. The object is a worthy one, for the heavy expense of cultivating and improving vacant lands soon exhausts the means of the settler, unless he be wealthy, which that class seldom are. It is an inducement held out to the citizen to undertake the hardships and toils of a pioneer life, bring the public domain under cultivation, and thus increase the wealth of the country. The exemption is generally only for a few years, until the surveys can he perfected and the land brought into market. The State has wisely cooperated with the ¡National Government by expressly exempting the land from taxation by her revenue laws.
If this judgment should be affirmed, and the public officers should proceed and sell the land, the purchaser would obtain no title to the premises, as has been already decided by this Court. In the case of Hall v. Dowling (18 Cal. 621), Justice Baldwin, in delivering the opinion of the Court, uses this language: “ We cannot see that the plaintiff makes out title through the tax deed; for this seems to have been public land of the United States, and therefore could not he sold for taxes. If the taxing of the improvements were proper, then the deed, etc., should show this, and not a sale of the fee or a taxing of the land itself.” In the present case it is clear that the fee of the land is taxed, which is contrary to law, and void.
We do not intend, by this opinion, to pass upon the principles laid down by this Court in the case of The State of California v. Moore *81(12 Cal. 56). The questions there decided differ entirely from the present one.
The judgment is reversed, and the action is ordered to be dismissed.
Norton, J.
The exemption of “ all lands belonging to the United States ” from taxation by the Revenue Act of 1861, in pursuance of the condition in the Law of Congress admitting this State into the Union, “ that they shall never levy any tax or assessment of any description whatever upon the public domain of the United States,” renders any tax invalid which is imposed upon any portion of the public lands of the United States within this State. Although the definition of the term “real estate” given in Sec. 5 of the Revenue Act, embraces the “ possession of ” land, and by Sec. 20, all the “ real estate ” is to be assessed, this obviously refers to a possession of land which is liable to taxation. The tax is imposed by the first section, and that is imposed only on lands “ not by this act exempted from taxation.” Church and school lots, and lots used for other purposes of a like general nature, and which are exempted by Sec. 4 from taxation, are certainly not liable to be taxed, because, being in the possession of some individual or corporation, they would fall within the definition of “ real estate ” as given by Sec. 5. This view is also obvious from the distinction made in Sec. 20, between “ improvements on real estate,” and “ improvements on public lands.” Public lands are thus spoken of as being different from the real estate which, under this act, is subject to taxation.
I agree, therefore, that the judgment should be reversed, and the action dismissed.
Cope, C. J.
I am of the same opinion as my associates as to the invalidity of the assessment in question, and concur with them in the judgment of reversal.